[Cite as Gordon v. Bur. of Motor Vehicles, 2011-Ohio-5577.]



                                      Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




RONNIE GORDON,                                                     Case No. 2011-05785-AD

       Plaintiff,

       v.

BUREAU OF MOTOR VEHICLES,                                          Acting Clerk Daniel R. Borchert

       Defendant.



                                     MEMORANDUM DECISION


        {¶ 1} On April 11, 2011, plaintiff filed a complaint and on April 14, 2011, plaintiff
filed a corrected complaint alleging that his vehicle was impounded as a result of
erroneous information contained in defendant’s, Bureau of Motor Vehicles (“BMV”), data
base. Specifically, plaintiff stated, “that I was impounded by the BMV– because they
didn’t apply my make & model to the policy. When they mailed the random letter to me I
reported to the BMV Jan-5 that I had insurance. I was told that it was [logged into] the
computer. Then when I got home I called York Insurance to tell them what happen.
She said OK I have the same info make-model-vin number so your good to go in Jan.
So I had insurance the whole time before the random letter and after.                           So I was
impounded unjust they took my ID and gave me a ticket. Long walk home.”
        {¶ 2} Accordingly, plaintiff asserts his vehicle would not have been impounded
had the information at BMV been accurate.                     Therefore, plaintiff filed this complaint
seeking to recover $143.00, for impound and towing fees. Plaintiff submitted the filing
fee with the corrected complaint.
        {¶ 3} Defendant stated that plaintiff’s “license has been suspended twice in the
last year for failure to provide proof of financial responsibility. The first violation was a
random selection noncompliance added by the BMV on December 18, 2010.”
Defendant noted that the “second was a non compliance suspension added on April 22,
2011, by the Franklin County Municipal Court.” Defendant then asserted it was “unable
to determine which records to reference” and that therefore, BMV was unable to
determine fault in this case. Inasmuch as plaintiff’s complaint was filed prior to April 22,
2011, the trier of facts finds that plaintiff’s complaint is in reference to the December
2010 suspension.
       {¶ 4} Ohio Adm. Code 4501:1-2-08 governs the random selection suspension
procedure, and states, in relevant part:
       {¶ 5} “(A) The registrar of motor vehicles shall send a written notice by regular
mail to the owner of each vehicle randomly selected in accordance with rule 4501:1-2-
07 of the Administrative Code. The notice shall identify the vehicle selected and shall
inform the owner that the owner is required to submit proof showing financial
responsibility coverage was in effect with respect to the selected vehicle on the date
specified by the registrar. The notice shall inform the owner of the methods and
procedures for submitting proof of financial responsibility coverage and shall specify that
the proof of financial responsibility shall be submitted within twenty-one days of the
mailing of the notice. The notice may also contain such other information as the
registrar may prescribe.
       {¶ 6} “* * *
       {¶ 7} “(C) If the owner of a vehicle randomly selected pursuant to rule 4501:1-2-
07 of the Administrative Code, within twenty-one days of the mailing of the notice, fails
to respond to the notice, fails to give acceptable evidence that the vehicle is exempt, or
fails to give acceptable proof of financial responsibility, the registrar shall order the
suspension of the license of the person required under division (A)(2)(a) of section
4509.101 of the Revised Code and the impoundment of the person's certificate of
registration and license plates required under division (A)(2)(b) of section 4509.101 of
the Revised Code, effective no less than fifty-six days after the date of the mailing of
notice of suspension. The notice of suspension also shall notify the person that the
person must present the registrar with proof of financial responsibility, submit evidence
acceptable to the registrar showing that the vehicle is exempt, or surrender to the
registrar the person's certificate of registration, license plates, and license. The notice of
suspension shall be in writing and shall be sent to the person at the person's last known
address as shown on the records of the bureau of motor vehicles. The person, within
twenty-one days after the date of the mailing of the notice of suspension, shall present
proof of financial responsibility, or submit evidence showing that the vehicle is exempt,
together with any other information the person considers appropriate.
       {¶ 8} “(D) If the registrar does not receive proof or the person does not give
acceptable evidence that the vehicle is exempt in accordance with this rule, within
twenty-one days, the registrar shall send a second notice of suspension to the person
by certified mail return receipt requested. If the first notice of suspension is returned as
not deliverable, the registrar shall make reasonable efforts to determine if the owner's
address has changed before sending the second notice of suspension. The second
notice of suspension shall contain the most recent address for the person as
determined by the registrar, the same or similar information, and the same suspension
date as the original notice of suspension unless the registrar determines that a different
suspension date is necessary to give the person adequate notice. The second notice of
suspension shall give the person an additional period of no less than fourteen days in
which to present the registrar with proof of financial responsibility, or submit evidence
acceptable to the registrar showing that the vehicle is exempt, together with any other
information the person considers appropriate.
       {¶ 9} “(E) If the registrar does not receive acceptable proof and the person does
not give acceptable evidence that the vehicle is exempt in accordance with this rule, the
person shall surrender the certificate of registration, license plates, and license to the
registrar no later than the date of suspension and the registrar shall permit the order of
the suspension of the license of the person and the impoundment of the person's
certificate of registration and license plates to take effect.
       {¶ 10} “(F) In the case of a person who presents, within the periods specified in
this rule, documents to show proof of financial responsibility, the registrar shall
terminate the order of suspension and the impoundment of the registration and license
plates required under division (A)(2)(b) of section 4509.101 of the Revised Code and
shall send written notification to the person, at the person's last known address as
shown on the records of the bureau.”
       {¶ 11} Resulting monetary damages are recoverable when plaintiff proves, by a
preponderance of the evidence, defendant erroneously records driver’s license
information. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD; Serbanescu v.
Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of Motor Vehicles
(1996), 95-01441-AD. In the instant action, plaintiff has failed to provide any evidence
other than his own assertions to establish that defendant erroneously recorded his
driver’s license status. Plaintiff failed to provide a copy of the notice he received from
BMV, a copy of his response received by BMV, a copy of his insurance policy or
declarations page, a statement from his insurance agent, or any other documentation in
support of his claim. Indeed, plaintiff failed to provide a receipt verifying the cost of
towing and storage fees he incurred. Defendant submitted a copy of plaintiff’s official
driver record which indicates that plaintiff’s driver’s license was suspended from
January 11, 2011, through at least April 6, 2011, apparently for his “noncompliance” as
a result of random selection. Thus, sufficient evidence has been provided to suggest
defendant’s records were accurate under the circumstances when plaintiff’s cause of
action accrued. Elliott v. Bureau of Motor Vehicles (2001), 2001-02104-AD, jud.
                               Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




RONNIE GORDON,                                        Case No. 2011-05785-AD

      Plaintiff,

      v.                                              Acting Clerk Daniel R. Borchert

BUREAU OF MOTOR VEHICLES,

      Defendant.


                   ENTRY OF ADMINISTRATIVE DETERMINATION


      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Acting Clerk

Entry cc:

Ronnie Gordon                                   Anne P. Vitale
362 S. Ogden                                    Associate Legal Counsel
Columbus, Ohio 43204                            Dept of Public Safety-Legal Services
                                                1970 West Broad Street
                                                P.O. Box 182081
                                                Columbus, Ohio 43218-2081
6/17
Filed 7/19/11
Sent to S.C. reporter 10/27/11